
	

113 HR 4437 IH: Generic Drug Pricing Fairness Act
U.S. House of Representatives
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4437
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2014
			Mr. Collins of Georgia (for himself and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for pharmacy benefits manager standards
			 under the Medicare prescription drug program to further transparency of
			 payment methodologies to pharmacies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Generic Drug Pricing Fairness Act.
		2.Pharmacy benefits manager standards under the Medicare program
			(a)In generalSection 1860D–12(b) of the Social Security Act (42 U.S.C. 1395w–112(b)) is amended by adding at the
			 end the following new paragraphs:
				
					(7)Pharmacy benefits manager transparency requirementsEach contract entered into with a PDP sponsor under this part with respect to a prescription drug
			 plan offered by such sponsor shall provide that the PDP may not enter into
			 a contract with any pharmacy benefits manager (referred to in this
			 paragraph as a PBM) to manage the prescription drug coverage provided under such plan, or to control the costs of the
			 prescription drug coverage under such plan, unless the PBM adheres to the
			 following criteria when handling personally identifiable utilization and
			 claims data or other sensitive patient data:
						(A)The PBM may not transmit any personally identifiable utilization or claims data, with respect to a
			 plan enrollee, to a pharmacy owned by a PBM if the plan enrollee has not
			 voluntarily elected in writing or via secure electronic means to fill that
			 particular prescription at the PBM-owned pharmacy.
						(B)The PBM may not require that a plan enrollee use a retail pharmacy, mail order pharmacy, specialty
			 pharmacy, or other pharmacy entity providing pharmacy services in which
			 the PBM has an ownership interest or that has an ownership interest in the
			 PBM or provide an incentive to a plan enrollee to encourage the enrollee
			 to use a retail pharmacy, mail order pharmacy, specialty pharmacy, or
			 other pharmacy entity providing pharmacy services in which the PBM has an
			 ownership interest or that has an ownership interest in the PBM, if the
			 incentive is applicable only to such pharmacies..
			(b)Regular update of prescription drug pricing standardParagraph (6) of section 1860D–12(b) of the Social Security Act (42 U.S.C. 1395w–112(b)) is amended
			 to read as follows:
				
					(6)Regular update of prescription drug pricing standard
						(A)In generalIf the PDP sponsor of a prescription drug plan uses a standard for reimbursement (as described in
			 subparagraph (B)) of pharmacies based on the cost of a drug, each contract
			 entered into with such sponsor under this part with respect to the plan
			 shall provide that the sponsor shall—
							(i)update such standard not less frequently than once every 7 days, beginning with an initial update
			 on January 1 of each year, to accurately reflect the market price of
			 acquiring the drug;
							(ii)disclose to applicable pharmacies the sources used for making any such update;
							(iii)if the source for such a standard for reimbursement is not publicly available, disclose to the
			 applicable pharmacies all individual drug prices to be so updated in
			 advance of the use of such prices for the reimbursement of claims; and
							(iv)establish a process to appeal, investigate, and resolve disputes regarding individual drug prices
			 that are less than the pharmacy acquisition price for such drug.
							(B)Prescription drug pricing standard definedFor purposes of subparagraph (A), a standard for reimbursement of a pharmacy is any methodology or
			 formula for varying the pricing of a drug or drugs during the term of the
			 pharmacy reimbursement contract that is based on the cost of the drug
			 involved, including drug pricing references and amounts that are based
			 upon average wholesale price, wholesale average cost, average manufacturer
			 price, average sales price, maximum allowable cost (MAC), or other costs,
			 whether publicly available or not..
			(c)Effective dateThe amendments made by this section shall apply to plan years beginning on or after January 1,
			 2015.
			
